Case 6:20-cv-00454-ADA Document 31-9 Filed 10/02/20 Page 1 of 7




                EXHIBIT 
10/1/2020                               About
                                                                               Case 6:20-cv-00454-ADA Document 31-9 Filed 10/02/20 Page 2 of 7




                          The Problem           Our Solution



https://www.brazoslicensing.com/about                                 1/6


                                                               Exhibit 6, Page 1
10/1/2020                                                                About


                          Most companies and inventors spend time
                          and money on R&D, legal, crafting, Ǉling               If you owned a hotel, would you let rooms
                          and other costs associated with building and           sit vacant and unoccupied? Nope. Instead of
                          safeguarding their technology. bThe patent-            dragging down balance sheet, it's time to
                                                                                 turn your patents into cash-ǈowing assets. If
                          related costs are often in vain, as the                competitors are infringing on your IP, they
                          technology ends up not being core to the               should be paying rent. The point of
                          business. Even when the technology is core,            patenting technology is to ensure that
                          patents sit idle on a balance sheet. Worse             anyone using your intellectual property is
                          yet, they rack up maintenance costs on an              paying for the hard work and up-front costs
                          annual basis.                                          you incurred when developing the
                                                                                 technology.
                                                                                                                                               Case 6:20-cv-00454-ADA Document 31-9 Filed 10/02/20 Page 3 of 7




          Brazos Licensing and Development, headquartered in Waco, Texas, leverages it's proprietary technology and
         management experience to help inventors and patent owners maximize the full potential of their patents. Team
                            member combined experience spans many decades in relevant Ǉelds.bb

https://www.brazoslicensing.com/about                                                                                                 2/6


                                                                                                                               Exhibit 6, Page 2
10/1/2020                                   About



                                 + yrs   + yrs                                 + yrs
                                 Legal   Finance                               Tech




                                            At Brazos, we understand the needs of inventors
                                            because we are inventors. Brazos L&D Chairman,
                                            Craig Etchegoyen, is the named inventor on over
                                            a dozen Patents.
                                                                                                          Case 6:20-cv-00454-ADA Document 31-9 Filed 10/02/20 Page 4 of 7




https://www.brazoslicensing.com/about                                                            3/6


                                                                                          Exhibit 6, Page 3
10/1/2020                                                            About




                    We are also patent owners. We have skin in
                    the game. Brazos owns upwards of 10,000
                    patents, from all over the world. For context,
                    our patent portfolio is larger than each
                    Xerox, Johnson and Johnson, and Cisco
                    portfolios– to name a few.
                                                                                                        Case 6:20-cv-00454-ADA Document 31-9 Filed 10/02/20 Page 5 of 7




            Chairman & Founder                                        Head of Finance

https://www.brazoslicensing.com/about                                                          4/6


                                                                                        Exhibit 6, Page 4
10/1/2020                                                               About


                                                                         Aaron was a founding member of MKP Capital, a

            and successful patent licensing Ǉrms, Uniloc. During         global macro hedge fund manager. Aaron’s experience
            his tenure at Uniloc, Craig Ǉled, managed and resolved       includes portfolio management and trading across
            hundreds of patent litigation cases. In addition, Craig      equity, Ǉxed income and all derivatives. In addition,
            was responsible for hatching and executing                   Aaron has also developed alternative trading
            monetization programs and negotiating licensing deals        technology. Aaron heads up Brazos Ǉnancial
            with the world's largest companies. He is the principal      structuring and works with Argos clients to ensure that
                Brazos                                                  About            We  Do    Coworking                  Us
            architect
                Licensingand  developer of Brazos' data-driven patent
                          & Development                                  engagements
                                                                                   Whatare economically beneǇcial forContact
                                                                                                                       all
            evaluation engine.                                           parties.




            President                                                    Business Developement


            From 1989 to 2016, Stuart was a trial lawyer and for         Matt spent 7 years in traditional Ǉnance, working in
            some 20 years was a partner at Reed Smith LLC, an            Ǉxed income sales and trading. Matt specialized in
            international law Ǉrm. He represented both plaintiǄs         structured products, speciǇcally mortgage-backed
            and defendants in “high stakes” commercial,                  securities. After Wall Street, Matt was founding CEO
            intellectual property and patent disputes and tried,         of a company that pioneered consumer data control.
            arbitrated and mediated hundreds of cases. Stuart also       Matt bridges his technology and Ǉnance backgrounds
            served as the managing partner of the Los Angeles and        to help Brazos productize their data-driven oǄering
            Century City oǅces of Reed Smith and in that                 with ǈexible structuring solutions.
            capacity was responsible for all aspects of managing
            lawyers and staǄ, budgeting, marketing and day-to-
                                                                                                                                                 Case 6:20-cv-00454-ADA Document 31-9 Filed 10/02/20 Page 6 of 7




            day operations.




https://www.brazoslicensing.com/about                                                                                                   5/6


                                                                                                                                 Exhibit 6, Page 5
10/1/2020                                                                About




                                              What We Do
                                                              Contact Us         We update our blog a couple times per
      Brazos Licensing
                                              Coworking                          month with Brazos
                                                                                            Brazos-speciǇc
                                                                                                   speciǇc and broader
      & Development
                                                              Linkedin           industry news. Sign up to stay current with
      605 Austin Ave, Suite 6                 Meet the Team
                                                                                 the latest!
      Waco, TX 76701                                          Twitter
                                              Blog
                                                                                               Enter your email



                                                                                                    Subscribe
                                                                                                                                       Case 6:20-cv-00454-ADA Document 31-9 Filed 10/02/20 Page 7 of 7




      Copyright © 2020 Brazos Licensing and Development




https://www.brazoslicensing.com/about                                                                                          6/6


                                                                                                                       Exhibit 6, Page 6
